DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 10, and 19 recite(s) a system, method, and non-transitory machine-readable medium for determining a carbon footprint metric for a product. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of carbon footprint optimization, by specifically “accessing indirect carbon footprint data from an environmental compliance system”, “accessing quantity structure data describing the product from an accounting system table”, “identifying, using the quantity structure data, a first constituent component for the product”, “accessing first constituent component carbon footprint data for the first constituent component”, “identifying, by the web-based analytics system and using the quantity structure data, an activity for the product”, “accessing, by the web-based analytics system, activity carbon footprint data describing a carbon footprint for the activity”, and “determining, by the web-based analytics system, the carbon footprint metric for the product using the first constituent component carbon footprint data, the activity carbon footprint data, and the indirect carbon footprint data”. The limitations of at least “accessing indirect carbon footprint data…”, “accessing quantity structure data describing the product…”, “identifying…a first constituent component…”, “accessing first constituent component carbon footprint data…”, “identifying…an activity for the product”, “accessing…activity carbon footprint data…”, and “determining…the carbon footprint metric for the product…”, as drafted, are drawn to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor programmed to perform operations…”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor programmed to perform” language, “accessing” in the context of this claim encompasses the user looking up or locating the specific carbon footprint or product data. Similarly, the limitations drawn to “identifying”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor programmed to perform, “identifying” in the context of this claim encompasses the user manually recognizing or pointing out product components or activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-9, 11-18, and 20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claims 3, 12, and 20 describe determining a product ratio for a production site and claims 5 and 14 describe determining a financial impact of the product. Claims 2, 4, 11 and 13 describe further details regarding the accounting system table. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of carbon footprint optimization, which falls within the abstract idea grouping of Mental Processes. Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – including a processor programmed to perform operations related to the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the carbon footprint optimization as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on any suitable computing device of set of computing devices, which can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see page 6, [0027] and Fig. 1), including system, method, and non-transitory machine-readable medium for determining a carbon footprint metric for a product. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0276679 A1, herein Fang) in view of Walz et al. (US 2016/0292704 A1, herein Walz).
As per claim 1, Fang teaches of a web-based analytics system for using a plurality of data sources to determine a carbon footprint metric for a product, the web-based analytics system comprising:
at least one processor programmed to perform operations comprising:
accessing indirect carbon footprint data from an environmental compliance system;
accessing quantity structure data describing the product;
identifying, using the quantity structure data, a first constituent component for the product;
accessing first constituent component carbon footprint data for the first constituent component;
identifying, by the web-based analytics system and using the quantity structure data, an activity for the product;
accessing, by the web-based analytics system, activity carbon footprint data describing a carbon footprint for the activity; and
determining, by the web-based analytics system, the carbon footprint metric for the product using the first constituent component carbon footprint data, the activity carbon footprint data, and the indirect carbon footprint data (abstract and pg. 1, [0005] which describes the green product management system and method including at least a carbon footprint module that has a data collection module configured to collect raw material and production process data related to carbon foot print calculation, and a carbon footprint analysis module configured to obtain based on the collected raw material and production process data and data in the database, a carbon footprint in each production process and a carbon footprint of each component of the product; and pg. 5, [0042-0044] which describes how the carbon footprint module comprises a data collection module, a third party auditing tool, and a carbon footprint analysis module, where the third party auditing tool is set with respect to the carbon footprint authentication of the country of organization, and the carbon footprint analysis module builds in a carbon footprint calculating tool, where the user may import the BOM and the system establishes a product life cycle model automatically and calculates the carbon footprint based on the raw material and production process collected by the data collection module and the data in the database, which includes at least carbon emission basic data of the basic energy sources, and the calculation result is displayed by the result analysis module along with the analysis of the carbon footprint of each production activity and analyzes the contribution of each accessory in the form of a diagram to point out the direction of carbon emission reduction efforts for the system user).
However, Fang fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including:
accessing quantity structure data describing the product from an accounting system table; and
identifying, using the quantity structure data, a first constituent component for the product (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information; and pg. 2, [0041] which describes how the line items can include specialized information typical of profitability data, such as characteristics reflecting specific market information; and pg. 2, [0043] which describes a financial report comprising a functional area that includes cost on sales information of the type generally available from general accounting data sources, where the general ledger account is available for drilling down into further details; and pg. 5, [0105-0109] which describes additional general ledger line items may be included in a cost management appendix ledger, for example including a cost component split at the point of time of delivery posting, a line item reflecting different production variances categories at the point of time of production order settlement, or calculatory costs on base of customer sales order and billing information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 10, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Fang et al. (US 2018/0276679 A1, herein Fang) discloses the steps are performed by a computer-implemented green product management method (pg. 1, [0006]; and pg. 6, [0052] and Fig. 3).
As per claim 19, it refers to a non-transitory machine-readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Fang et al. (US 2018/0276679 A1, herein Fang) discloses the steps may be carried out using hardware and/or software, in the form of a computer usable computer program product on the computer readable storage medium (pg. 2, [0015]).

As per claim 2, Fang in view of Walz discloses all the elements of claim 1, and further Walz teaches wherein the accounting system table is a universal journal table (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 11, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Fang in view of Walz discloses all the elements of claim 1, and Fang further teaches of determining, by the web-based analytics system, a product ratio for a production site, the product ratio describing a portion of a capacity of the production site used to produce the product and a portion of the capacity of the production site used to produce a second product, wherein the carbon footprint metric for the product is also based on the product ratio for the production site (pg. 5, [0042-0044] which describes how the carbon footprint module comprises a data collection module, a third party auditing tool, and a carbon footprint analysis module, where the third party auditing tool is set with respect to the carbon footprint authentication of the country of organization, and the carbon footprint analysis module builds in a carbon footprint calculating tool, where the user may import the BOM and the system establishes a product life cycle model automatically and calculates the carbon footprint based on the raw material and production process collected by the data collection module and the data in the database, which includes at least carbon emission basic data of the basic energy sources, and the calculation result is displayed by the result analysis module along with the analysis of the carbon footprint of each production activity and analyzes the contribution of each accessory in the form of a diagram to point out the direction of carbon emission reduction efforts for the system user).
As per claim 12, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.
As per claim 20, it refers to the medium of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Fang in view of Walz discloses all the elements of claim 1, and further Walz teaches wherein the accounting system table comprises financial accounting data and product costing data (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information; and pg. 2, [0041] which describes how the line items can include specialized information typical of profitability data, such as characteristics reflecting specific market information; and pg. 2, [0043] which describes a financial report comprising a functional area that includes cost on sales information of the type generally available from general accounting data sources, where the general ledger account is available for drilling down into further details; and pg. 5, [0105-0109] which describes additional general ledger line items may be included in a cost management appendix ledger, for example including a cost component split at the point of time of delivery posting, a line item reflecting different production variances categories at the point of time of production order settlement, or calculatory costs on base of customer sales order and billing information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 13, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Fang in view of Walz discloses all the elements of claim 1, and Walz further teaches of accessing, by the web-based analytics system, a carbon certificate cost from the environmental compliance system;
accessing, by the web-based analytics system, a product unit cost for the product from the accounting system table;
accessing, by the web-based analytics system, a quantity of the product sold; and
determining, by the web-based analytics system, a financial impact of the product using the carbon footprint metric for the product, the quantity of the product sold, and the product unit cost (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information; and pg. 2, [0041] which describes how the line items can include specialized information typical of profitability data, such as characteristics reflecting specific market information; and pg. 2, [0043] which describes a financial report comprising a functional area that includes cost on sales information of the type generally available from general accounting data sources, where the general ledger account is available for drilling down into further details; and pg. 5, [0105-0109] which describes additional general ledger line items may be included in a cost management appendix ledger, for example including a cost component split at the point of time of delivery posting, a line item reflecting different production variances categories at the point of time of production order settlement, or calculatory costs on base of customer sales order and billing information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 14, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Fang in view of Walz discloses all the elements of claim 5, and Fang further teaches of sending an alert message to a first user via a user interface (pg. 3, [0022-0023] teaches of the notification module that may release an up-to-date notice to the user).
Walz further teaches accessing, by the web-based analytics system, carbon certificate cost change data from the environmental compliance system, the carbon certificate cost change data describing a change to the carbon certificate cost;
determining, by the web-based analytics system, an updated financial impact of the product using the carbon certificate cost change data;
determining, by the web-based analytics system, that the product is not profitable using the updated financial impact (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information; and pg. 2, [0041] which describes how the line items can include specialized information typical of profitability data, such as characteristics reflecting specific market information; and pg. 2, [0043] which describes a financial report comprising a functional area that includes cost on sales information of the type generally available from general accounting data sources, where the general ledger account is available for drilling down into further details; and pg. 5, [0105-0109] which describes additional general ledger line items may be included in a cost management appendix ledger, for example including a cost component split at the point of time of delivery posting, a line item reflecting different production variances categories at the point of time of production order settlement, or calculatory costs on base of customer sales order and billing information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 15, it refers to the method of claim 14 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Fang in view of Walz discloses all the elements of claim 1, and Fang further teaches wherein the activity comprises working a workpiece on a first machine, wherein the workpiece is included in the product, and wherein the activity carbon footprint data comprises a carbon footprint per unit time for the first machine, the operations further comprising:
accessing work time data describing a work time for the workpiece; and
determining a carbon footprint for the activity using the carbon footprint per unit time for the work time and the work time for the workpiece (abstract and pg. 1, [0005] which describes the green product management system and method including at least a carbon footprint module that has a data collection module configured to collect raw material and production process data related to carbon foot print calculation, and a carbon footprint analysis module configured to obtain based on the collected raw material and production process data and data in the database, a carbon footprint in each production process and a carbon footprint of each component of the product; and pg. 5, [0042-0044] which describes how the carbon footprint module comprises a data collection module, a third party auditing tool, and a carbon footprint analysis module, where the third party auditing tool is set with respect to the carbon footprint authentication of the country of organization, and the carbon footprint analysis module builds in a carbon footprint calculating tool, where the user may import the BOM and the system establishes a product life cycle model automatically and calculates the carbon footprint based on the raw material and production process collected by the data collection module and the data in the database, which includes at least carbon emission basic data of the basic energy sources, and the calculation result is displayed by the result analysis module along with the analysis of the carbon footprint of each production activity and analyzes the contribution of each accessory in the form of a diagram to point out the direction of carbon emission reduction efforts for the system user).
Walz further teaches of the accounting system table (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 16, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Fang in view of Walz discloses all the elements of claim 1, and Fang further teaches wherein the activity carbon footprint data comprises production carbon metric data for performing the activity using a first machine and second production carbon metric data for performing the activity using a second machine, the web-based analytics system the operations further comprising:
determining that the carbon metric data for performing the activity using the first machine is less than the carbon metric data for performing the activity using the second machine; and
instructing the first machine to perform the activity (abstract and pg. 1, [0005] which describes the green product management system and method including at least a carbon footprint module that has a data collection module configured to collect raw material and production process data related to carbon foot print calculation, and a carbon footprint analysis module configured to obtain based on the collected raw material and production process data and data in the database, a carbon footprint in each production process and a carbon footprint of each component of the product; and pg. 2, [0019] which describes how the database stores data required by the restricted-substance management module and the carbon footprint module, including at least an accessory manufacturing place; and [pg. 3, [0025] which describes how the supplier uses the supplier interface to declare the in-place detection device information including device name, model, quantity and brand; and pg. 5, [0040] which describes the query module that may query according to the product model, detection report, component information, supplier, etc., where the detection report query module displays all the uploaded detection reports and the administrator account may input any of the report number, the component number, the supplier name, the detection department of the detection report to perform query, where administrator account may query the report through information such as the state, the component number, the detection ate, etc.; and pg. 5, [0042-0044] which describes how the carbon footprint module comprises a data collection module, a third party auditing tool, and a carbon footprint analysis module, where the third party auditing tool is set with respect to the carbon footprint authentication of the country of organization, and the carbon footprint analysis module builds in a carbon footprint calculating tool, where the user may import the BOM and the system establishes a product life cycle model automatically and calculates the carbon footprint based on the raw material and production process collected by the data collection module and the data in the database, which includes at least carbon emission basic data of the basic energy sources, and the calculation result is displayed by the result analysis module along with the analysis of the carbon footprint of each production activity and analyzes the contribution of each accessory in the form of a diagram to point out the direction of carbon emission reduction efforts for the system user).
As per claim 17, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Fang in view of Walz discloses all the elements of claim 1, and further Walz teaches wherein accessing the quantity structure data comprises copying the accounting system table to an in-memory database of the web-based analytics system (abstract and pg. 1, [0010-0011] which describes the financial reporting methods and systems that integrate profitability and accounting data, including the use of a universal journal entry for user definition of relevant characteristics for a market segment, where the entry appends the structure of a financial document to provide linkage to market segment characteristics, where the creating of the financial document with P&L and balance account line items includes the definition of a market segment with determined characteristics store in the line item on the basis of business process dependent rules, as well how additional data can be derived on the basis of the determined master data, depending on user needs, which allows enriched reporting at the line item level, affording intuitive access to defined characteristics, specifically where the universal journal entry may be generated as a database table; and pg. 2, [0036-0037] which describes how components of the universal journal entry may allow enriched reporting and flexible market segment reporting on the level of a line item, which allows the user to drill down for details regarding characteristics of P&L and balance account information; and pg. 2, [0039] which describes how the engine processes the incoming general accounting data and market segment data in order to create an underlying database, a complex data structure comprising universal journal entries that integrate both general accounting and profitability information; and pg. 5, [0111] which describes the computer system including a memory coupled to the bus for storing information and instructions to be executed by the processor and storing variables or other intermediate information).
Fang teaches of a green product management system and method, but fails to explicitly teach of accessing quantity structure data describing the product, particularly from an accounting system table. Walz teaches of a financial reporting system integrating market segment attributes and accounting data, specifically including financial reporting methods including universal journal entries and financial documentation. Both references are drawn to analysis of a product in terms of sales/ production management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fang with the accounting system as taught by Walz for the purpose of allowing enriched reporting at the line item level, affording intuitive access to defined characteristics (Fang, abstract and pg. 1, [0010-0011]). By doing so, one would reasonably expect the overall appeal of the invention to improve by providing an additional means of data analysis in terms of financial reporting that is specific to the user’s needs.
As per claim 18, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thube (US 2018/0268423 A1) teaches of reduced network footprint customer behavior analytics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683